Citation Nr: 1710599	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-21 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to service connection for a valvular heart condition, to include as secondary to service-connected post-traumatic stress disorder (PTSD) and as due to herbicide exposure.

2. Entitlement to service connection for a kidney condition, to include as secondary to service-connected PTSD and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to March 1970, which included service in the Republic of Vietnam from January 1969 to March 1970.  For his service he received the National Defense Service Medal, Bronze Star, Army Commendation Medal, Vietnam Service Medal, Vietnam Campaign Medal, and Gallantry Cross with Palm.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Subsequently, in an August 2012 rating decision, the RO granted service connection for PTSD.

In January 2014, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) at a travel Board hearing; a transcript of which has been associated with the claims file. 

In January 2015, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims. 


FINDINGS OF FACT

1. The most probative medical evidence of record shows there is no etiological link between the Veteran's valvular heart conditions and service-connected PTSD or presumed herbicide exposure.

2. The most probative medical evidence of record shows there is no etiological link between the Veteran's glomerulonephritis and service-connected PTSD or presumed herbicide exposure.


CONCLUSIONS OF LAW

1. The criteria for service connection for a valvular heart condition, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for service connection for a kidney condition, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, the VA has met all statutory and regulatory provisions regarding its duty to notify and assist the Veteran in the development of his claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, prior to the May 2009 adjudication of the claims, September 2008, December 2008, and January 2009 letters were sent to the Veteran, which fully addressed all notice elements with respect to the claims.  These letters also provided information as to what evidence was required to substantiate the claims, the respective responsibilities of the VA and the Veteran, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App.  473, 489 (2006).
The claims file contains the Veteran's lay statements in support of the claims, service personnel and treatment records, VA and private treatment records, and VA examination reports.  The Board has carefully reviewed the claims file and finds there is no outstanding available evidence that has been identified.  

The Veteran was afforded VA examinations in February 2012 in connection with the claims.  Subsequently, at the February 2014 Board videoconference hearing the Veteran's representative asserted the February 2012 VA examinations were inadequate.  Consequently, the Board remanded this matter in January 2015 for another set of VA examinations.  The Veteran was afforded a second set of VA examinations in April 2015.  See April 2015 VA Examination Report.  

As the April 2015 VA examinations were conducted by a competent medical professional, who considered the Veteran's lay statements and medical history, and provided opinions with complete rationales, the Board finds the VA examinations are adequate to adjudicate the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an opinion is adequate where it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the disability is a fully informed one) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, neither the Veteran nor his representative has asserted the April 2015 VA examinations are inadequate.  See Sickles v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).

As noted above, the Veteran was afforded a hearing before the Board in January 2014.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) (2016) requires the VLJ who chairs a hearing to fulfill two duties; (1) fully explain the issues, and (2) suggest submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 497 (2010).  At the hearing, the VLJ identified the issues to the Veteran and elicited testimony from the Veteran regarding the elements of a claim for service connection.  See generally January 2014 Hearing Transcript.  Moreover, neither the Veteran nor his representative has asserted the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2).  

Further, in accordance with the Board's remand directives, the RO sent the Veteran a March 2015 letter advising him that he may submit additional evidence, and obtained additional VA treatment records.  As such, the Board finds there has been substantial compliance with the Board's January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Laws and Regulations

Generally, service connection may be established if the evidence demonstrates that a current disability resulted from a disease or injury incurred in or aggravated by active duty service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to the period of service, establishes the disease was incurred during active duty service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

In order to prove service connection, there must be competent and credible evidence of (1) a current disability; (2) an in service incurrence or aggravation of a disease or injury; and (3) a nexus or link between the current disability and the in service disease or injury.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be granted on a presumptive basis for certain chronic diseases, if the disability is shown to have manifested to a compensable degree within a specified period of time following separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  For the chronic diseases delineated in 38 C.F.R. § 3.309(a), service connection may also be established by showing chronicity and continuity of symptomatology post-service.  38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In the case of glomerulonephritis, which is a cardiovascular-renal disease, and all forms of valvular heart disease, the disability must manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3).

Additionally, a veteran, who served on active duty in the Republic of Vietnam during the Vietnam Era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6).  If a veteran exposed to an herbicide agent pursuant to 38 C.F.R. § 3.307(a)(6) develops a disease delineated in 38 C.F.R. § 3.309(e), it shall be service connected on a presumptive basis even though there is no record of such disease during service, provided the rebuttable presumptions of 38 C.F.R. § 3.307(d) are satisfied.  
38 C.F.R. § 3.309(e) provides and exhaustive list of the diseases that may be service connected on a presumptive basis pursuant to 38 C.F.R. § 3.307(a)(6).

Further, service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence showing that (1) a current disability exists and (2) the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

III. Service Connection for a Valvular Heart Condition

The Veteran contends that his heart conditions are related to his service.  More specifically, he asserts two different theories of entitlement; as secondary to service-connected PTSD, and as due to herbicide exposure.  See December 2008 Statement in Support of Claim; see also September 2009 Statement in Support of Claim; see also generally January 2014 Board Hearing Transcript.

At the outset the Board acknowledges the Veteran has been diagnosed with a number of heart conditions; aortic stenosis post-aortic valve replacement, ventricular tachycardia, congestive heart failure, and endocarditis.  See November 2008 VA Discharge Summary.  Therefore, the requirement of a current disability is met.  
As it pertains to the herbicide exposure theory of entitlement, the Board acknowledges that by virtue of the Veteran's service in the Republic of Vietnam during the Vietnam Era, he is presumed to have been exposed during his service to an herbicide agent pursuant to 38 C.F.R. § 3.307(a)(6).  Therefore, the requirement of an in service incurrence has been met.  

The decisive issue in this claim is whether there is a nexus or link between the Veteran's service-connected PTSD and/or presumed herbicide exposure to his diagnosed heart conditions.  

In assessing the evidence of record, the Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that while a lay person is not competent to opine as to medical etiology or render medical opinions, they are competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or, lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  To that extent, the Board finds the Veteran's lay statements regarding the symptoms of his heart conditions competent and credible.  

However, as they relate to the etiology of his heart conditions, the Board is unable to accord the Veteran's lay statements any probative weight because he is not competent to render a medical diagnosis or opinion on such a complex medical question.  See Jones v. West, 12 Vet. App. 460, 465 (1999) (holding that only those with specialized medical knowledge, training, or experience are competent to render a medical diagnosis); see also Barr, supra. 

In that regard the most probative evidence of record is the April 2015 VA examination.  See April 2015 VA Examination Report.  In the Examination Report, the VA examiner noted the Veteran underwent a valve replacement procedure in October 2008 due to aortic valve regurgitation/insufficiency and endocarditis.  Just a month later, in November 2008, the VA examiner noted he had a pacemaker implanted, following which he had an automatic implantable cardioverter defibrillator (ACID) implanted in the same month.  Based on two coronary angiograms in 2008 and a myocardial perfusion scan in 2012, the VA examiner determined none of the Veteran's heart conditions fell within the generally accepted medical definition of ischemic heart disease.

The VA examiner confirmed the Veteran's diagnoses of ventricular arrhythmia, valvular heart disease, heart valve replacement, implanted ACID, and endocarditis.  The VA examiner specifically attributed his ventricular arrhythmia as a post-operative condition related to his aortic valve replacement, which was due to his valvular heart disease.  The VA examiner went on to opine these conditions were less likely than not incurred in or caused by an in service injury, event or illness.  

With respect to the issue of herbicide exposure, because all of the Veteran's heart conditions stemmed from his diagnosis of valvular heart disease, the VA examiner appropriately noted the Veteran was not eligible for presumptive service connection pursuant to 38 C.F.R. §§ 3.307(a)(6), 3.309(e), as only ischemic heart disease is eligible for presumptive service connection on that basis.  See April 2015 VA Examination Report.  

Distinct from presumptive service connection due to herbicide exposure, all forms of valvular heart disease, are eligible for service connection as a chronic disease pursuant to 38 C.F.R. §§ 3.307(a), 3.309(a), provided it manifests to a compensable degree within one year of separation from service.  To that end, the VA examiner noted the Veteran's STRs did not contain any evidence of a heart problem in service or within one year following separation.  See April 2015 VA Examination Report.  The Board's own review of the claims file confirms there is no evidence of record indicating the onset of the Veteran's valvular heart disease was within the one year presumptive period.  The earliest reference to the onset of a heart condition is the Veteran's testimony at the January 2014 Board hearing, during which he testified his heart problems first began around 1996; 23 years post-separation.  See January 2014 Hearing Transcript at 16.  Consistent with the evidence of record, the Board finds the Veteran's valvular heart disease or its related conditions did not manifest within the one year presumptive period in accordance with 38 C.F.R. 
§§ 3.307(a)(3).

Beyond presumptive service connection, the VA examiner explained a review of the Veterans and Agent Orange: Update 2012 did not list any suggestive associations between herbicide exposure and the Veteran's valvular heart disease nor its related conditions.  See Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994) (holding that although service connection on a presumptive basis may not be warranted, it does not preclude service connection on a direct basis).  Moreover, the VA examiner emphasized the "significant temporal gap" between his separation from service and the onset of his heart conditions around 2005; approximately 32 years post-separation.  See April 2015 VA Examination Report.  As a result, the Board finds service connection for the Veteran's valvular heart disease and its related conditions on a direct basis is not warranted. 

With respect to the Veteran's service-connected PTSD, the VA examiner opined that the Veteran's valvular heart disease and its related conditions were less likely than not proximately due to or the result of the same.  The VA examiner described his valvular heart disease and its related conditions were infectious, mechanical, and electrical pathway disruptions.  Therefore, the VA examiner explained it was not biologically plausible that they could be caused or aggravated by PTSD.  The VA examiner buttressed the opinion by citing a review of relevant scholarly articles, which showed no evidence of an association between the type of heart conditions the Veteran is diagnosed with and PTSD.  While there is medical literature indicating an association between surviving sudden cardiac death with ACID placement and the development of psychosocial distress, the VA examiner advised it is separate from the Veteran's service-connected PTSD.  

Notably, there is no medical evidence of record contradicting the nexus opinions of the April 2015 VA examiner.  Accordingly, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a valvular heart condition, to include as secondary to service-connected PTSD and as due to herbicide exposure.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. 
§ 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009).

IV. Service Connection for a Kidney Condition

The Veteran contends that his glomerulonephritis is related to his service.  Again, he asserts two different theories of entitlement; as secondary to service-connected PTSD, and as due to herbicide exposure.  See December 2008 Statement in Support of Claim; see also September 2009 Statement in Support of Claim; see also January 2014 Board Hearing Transcript.

First, the Board acknowledges the Veteran has been diagnosed with glomerulonephritis.  See January 2005 New Patient Note (noted the Veteran had kidney disease in 1994 and 1995); see also April 2005 Family Practice Note (noted a diagnosis of membrane glomerulonephritis).   Therefore, the requirement of a current disability is met.  

As noted above, the Veteran is presumed to have been exposed during his service to an herbicide agent pursuant to 38 C.F.R. § 3.307(a)(6).  Additionally, the Board notes his STRs reveal that he received treatment for pyelonephritis (an infection/inflammation of the kidney tissues) in service.  See February 1970 Chronological Record of Medical Care.  Therefore, the requirement of an in service incurrence is met.

Again, the crux of this claim is whether there is a nexus or link between the Veteran's service-connected PTSD and presumed herbicide exposure to his diagnosed glomerulonephritis.  

As noted above, while the Board acknowledges the Veteran is competent to provide evidence regarding the symptoms he exhibits, he is not competent to render a medical diagnosis or opinion on such a complex medical question as the etiology of his glomerulonephritis.  See Barr, supra; see also Jones, supra.  In that respect, the Board is unable to accord the Veteran's lay statements any probative weight.  

The most probative evidence of record in that regard is the April 2015 VA Examination Report.  See April 2015 VA Examination Report.  At the April 2015 VA examination, the Veteran recalled one instance where he was sick in service while serving in the Republic of Vietnam.  As a result, he was grounded from flying and treated with antibiotics.  The Veteran was unable to recall any other treatments for a bladder or kidney condition in service. 

Following the examination, the VA examiner confirmed the Veteran's prior diagnosis of glomerulonephritis.  However, the VA examiner opined the Veteran's glomerulonephritis was less likely than not incurred in or caused by an in service injury, event or illness.  

With respect to the issue of herbicide exposure, the VA examiner correctly noted the Veteran's glomerulonephritis was not eligible for presumptive service connection pursuant to 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  See April 2015 VA Examination Report.

Apart from presumptive service connection due to herbicide exposure, cardiovascular-renal diseases, such as glomerulonephritis, are eligible for service connection as a chronic disease pursuant to 38 C.F.R. §§ 3.307(a), 3.309(a), provided it manifests to a compensable degree within one year of separation from service.  A review of the claims file confirms there is no evidence of record indicating the onset of the Veteran's glomerulonephritis within the one year presumptive period.  See January 2014 Hearing Transcript at 4 (Veteran testified he began seeking medical attention for his kidney condition around 1992; 19 years post-separation); see also March 1970 Report of Medical History (Veteran reported he was in "excellent" health and did not disclose any abnormalities).  The earliest reference to a kidney condition comes from the January 2005 New Patient Note, which indicates the Veteran had kidney disease in 1994; 21 years post-separation.  Therefore, the Board finds the Veteran's glomerulonephritis did not manifest within the one year presumptive period in accordance with 38 C.F.R. §§ 3.307(a)(3).

Beyond presumptive service connection, the VA examiner explained a review of the Veterans and Agent Orange: Update 2012 did not list any suggestive associations between herbicide exposure and glomerulonephritis.  See Combee, supra.  Although in a January 2005 New Patient Note, the Veteran's private treatment provider noted the fact that he had kidney disease in 1994 and 1995, as well as herbicide exposure during service in Vietnam, the provider did not link the two notations together.  As a result, while the Board finds the provider's notations competent and credible, the Board is unable to accord it any significant probative weight in assessing whether there is a nexus or link between the Veteran's glomerulonephritis and his presumed herbicide exposure in service.

Additionally, while the Veteran did receive treatment for pyelonephritis in service, the VA examiner opined that medical literature did not support an association between his episode of acute pyelonephritis in service and the subsequent development of glomerulonephritis.  See April 2015 VA Examination Report.  The VA examiner's opinion was due to the fact that glomerulonephritis is an autoimmune disease, an abnormal immune response, whereas, pyelonephritis is an inflammation of the kidney.  Moreover, the VA examiner highlighted the "significant temporal gap" between the diagnoses; at least 21 years.  Consequently, the Board finds service connection for the Veteran's glomerulonephritis on a direct basis is not warranted.

With respect to the Veteran's service-connected PTSD, the VA examiner opined that his glomerulonephritis was less likely than not proximately due to or the result of the same.  The VA examiner described that it was not biologically plausible that an autoimmune disease, such as glomerulonephritis, could be caused by or aggravated by PTSD.  Moreover, the VA examiner noted the Veteran's glomerulonephritis has been progressing very slowly as it appears there has been no acute degradation of renal function since the he was initially diagnosed in 1994/1995.  In fact, the medical evidence of record showing the Veteran's creatinine levels, an indicator of renal health, supports the VA examiner's findings.  See April 2005 Family Practice Note (noting the Veteran's glomerulonephritis was stable); see also March 2013 VA Primary Care Note (noting an August 2012 laboratory result indicating a creatinine level of 2.69); see also October 2013 VA Cardiology Outpatient Note (noting the Veteran's serum creatinine was 2.77, within the usual range); see also December 2014 VA Puget Sound Health Care System Letter to Veteran (noting laboratory results indicating a creatinine level of 2.74). 

As there is no competent, probative medical evidence of record contradicting the nexus opinions of the April 2015 VA examiner, the Board finds the preponderance of the evidence is against the Veteran's claim for service connection for a kidney condition, to include as secondary to service-connected PTSD and as due to herbicide exposure.  While the Board has considered the applicability of the benefit of the doubt doctrine, it is not applicable because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 3.102; see also Fagan, 573 F.3d at 1287.


ORDER

1. Service connection for a valvular heart condition, to include as secondary to service-connected PTSD and as due to herbicide exposure is denied.

2. Service connection for a kidney condition, to include as secondary to service-connected PTSD and as due to herbicide exposure is denied.



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


